DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the hole" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michot (US 2017/0276274).
In regards to claim 37, Michot discloses a swivel joint, comprising: 
a tubular first member (44) having a first longitudinal axis, a connection end, and an external face formed at the connection end of the first member; and 
a tubular second member 46) having a first longitudinal axis, a connection end, and a recessed internal face within the connection end and extending normal to the first longitudinal axis; wherein the connection end of the first member is coaxially received within the connection end of the second member;
in which the first and second members are relatively rotatable;
a seal (50 closest to top in fig. 2) positioned within an annular groove that is formed in the first member, the groove situated in an axially spaced relationship to the face of the first member;
in which the seal is the primary seal within the swivel joint; and
in which no seal contacts either of the faces of the first and second members (shown in fig. 2);

an open-ended weep hole (64) formed in the connection end of the second member; 
in which the weep hole interconnects an internal surface and an opposed external surface of the connection end and is in an axially spaced relationship with “the hole” and the groove (shown in fig. 3).

Claim Rejections - 35 USC § 103
Claims 1-3, 6-12, 27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Michot in view of Anderson (USP 4,693,500).
In regards to claim 1, Michot discloses a swivel joint, comprising: 
a tubular first member (44) having a first longitudinal axis, a connection end, and an external face formed at the connection end of the first member; and 
a tubular second member 46) having a first longitudinal axis, a connection end, and a recessed internal face within the connection end and extending normal to the first longitudinal axis; wherein the connection end of the first member is coaxially received within the connection end of the second member;
in which the first and second members are relatively rotatable;
a seal (50 closest to top in fig. 2) positioned within an annular groove that is formed in the first member, the groove situated in an axially spaced relationship to the face of the first member;
in which the seal is the primary seal within the swivel joint; and

a weep hole (64) formed in the connection end of the second member, the weep hole having an opening having a second diameter; 
in which the weep hole interconnects an internal surface and an opposed external surface of the connection end and is in an axially spaced relationship with the hole and the groove (shown in fig. 3).
Michot does not disclose a hole formed in the connection end of the second member, the hole having an opening having a first diameter that is sized to receive a plurality of bearings.  
However, Anderson teaches a hole (46) formed in the connection end of a second member (12), the hole having an opening having a first diameter that is sized to receive a plurality of bearings (52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the swivel joint of Michot with a hole, in order to allow the ball bearings to be easily inserted, as taught by Anderson at least at column 3, lines 1-20.
It is inherent in the fact that the holes of Anderson are sized for the ball bearings and the weep holes of Michot are sized for a grease fitting that the first diameter would be greater than the second.
In regards to claim 2, Michot further discloses the groove is characterized by a pair of parallel side walls joined by a base (shown in fig. 3).
In regards to claim 3, Michot further discloses a second annular groove (groove housing other seal 50) formed in the first member, in which the second groove is situated in an axially spaced relationship to the face of the first member.
In regards to claim 6, Michot further discloses a plurality of annular bearing races (grooves that have bearings 54) formed on the internal surface of the connection end of the second member and an external surface of the connection end of the first member.
In regards to claim 7, Michot further discloses a plurality of bearings (54) contained within the bearing races.
In regards to claim 8, While Michot does not expressly disclose the seal being configured to withstand hydraulic pressure up to 22,500 psi, the pressure requirements of the seal may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Michot to have a seal being configured to withstand hydraulic pressure up to 22,500 psi, as the pressure requirements of the seal may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 9, Michot further discloses the face of the first member and the face of the second member are in contact with one another (shown in fig. 2).
In regards to claim 10, Michot further discloses the seal is a rotary seal (the seal is used in a rotary connection).
In regards to claim 11, Michot further discloses the first member defines a wall thickness having a wall thickness failure mode, wherein the seal is configured to withstand wear 
In regards to claim 12, Michot further discloses the tubular first member further comprises a body section having a first wall thickness, and in which the external face of the first member has a second wall thickness, in which the first wall thickness will reach its wall thickness failure mode before the second wall thickness reaches its failure mode (fig. 2 shows this capability).
In regards to claim 27, Michot further discloses a second seal (50) positioned within the second annular groove, in which the seal is the secondary seal within the swivel joint.
In regards to claim 29, Michot further discloses the weep hole is positioned between the seal and the plurality of annular bearing races (see paragraph [0027]).
In regards to claims 30 and 31, Michot discloses the swivel joint of claim 1 and a fluid within the swivel joint.
While Michot does not expressly disclose the fluid being a hydraulic fracturing fluid having a pressure of 5000 psi; the fluid the swivel joint is used with may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to use the swivel joint of Michot with hydraulic fracturing fluid in order to allow the swivel joint to be used in oil and gas operations, as the fluid may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art
 undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 32, Anderson further teaches a plug (78) installed within the hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the swivel joint of Michot with a plug, in order to close the hole and prevent the ball bearings from escaping.
In regards to claim 33, Michot and Anderson further teach the weep hole is positioned intermediate the hole and the groove (see paragraph [0027] and location of ball bearings).
In regards to claim 34, Michot further discloses the weep hole remains open during operation of the swivel joint (fig. 4C which shows a continuous hole to the outside even when the grease fitting 60 is inserted).
In regards to claim 35, Michot further discloses the weep hole is configured to only receive fluid (lubricant).
In regards to claim 36, Michot further discloses the weep hole is positioned between the groove and all of the plurality of bearing races (see paragraph [0027]).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-12, 27, and 29-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/20/2021